ACCEPTED
                                                                                               04-14-00657-CV
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                          3/5/2015 10:27:52 AM
                                                                                                 KEITH HOTTLE
                                                                                                        CLERK

                                    NO. 04-14-00657-CV

                                                                              FILED IN
                                                                       4th COURT OF APPEALS
                       IN THE COURT OF APPEALS                          SAN ANTONIO, TEXAS
               FOURTH COURT OF APPEALS DISTRICT OF                     03/5/2015 10:27:52 AM
                                                                      TEXAS
                          SAN ANTONIO, TEXAS                               KEITH E. HOTTLE
                                                                                Clerk



                    RICHARD LESHIN, SUCCESSOR TRUSTEE
                    OF THE DAVILA FAMILY TRUST, TRUST A,
                                            APPELLANT

                                             VS.

                JUAN GERARDO OLIVA, INDIVIDUALLY, AND
                  ROSINA OLIVA, INDIVIDUALLY AND AS
            SUCCESSOR TRUSTEE OF THE DAVILA FAMILY TRUST,
                          TRUSTS B, C AND D,
                                           APPELLEES

                From the 406th Judicial District Court, Webb County, Texas
                            Cause No. 2008-CVF-000855-D4
                      Honorable Oscar J. Hale, Jr., Judge Presiding

                         NOTICE OF CHANGE OF ADDRESS

       The undersigned files this Notice of Change of Address and requests that the Court’s
docket in the above styled cause be updated accordingly:

       Allen Cazier
       1250 N.E. Loop 410, Suite 725
       San Antonio, Texas 78209
       Email: cazlaw@yahoo.com
       Telephone: (210) 824-3278
       Fax: (210) 824-3937

       All filings, correspondence and notices should be sent to this address.




                                              1
                                                Respectfully submitted,

                                                OLIVERO E. CANALES
                                                State Bar No. 03737200
                                                719 Chihuahua St., Suite 102
                                                Laredo, Texas 78040
                                                956/723-5092 (telephone)
                                                956/723-1327 (fax)

                                                ALLEN CAZIER
                                                1250 N.E. Loop 410, Suite 725
                                                San Antonio, Texas 78209
                                                Telephone: 210/824-3278
                                                Telecopier: 210/824-3937

                                          By:    /s/ Allen Cazier
                                                ALLEN CAZIER
                                                State Bar No. 04037500
                                                Attorneys for Appellee,
                                                Rosina Oliva, Individually and as
                                                Successor Trustee of the Davila
                                                Family Trust, Trusts B, C & D


                                 Certificate of Service

       This is to certify that a true and correct copy of the above and foregoing was, on
this 5th day of March, 2015, served by e-mail and/or by fax upon the below listed
attorneys of record for their respective parties:

      Guadalupe Castillo
      Zaffirini and Castillo
      1407 Washington
      Laredo, Texas 78042
      Facsimile: 956/727-4448
      Email: gcast@zaffirini.com




                                           2
David C. “Clay” Snell
Bayne, Snell & Krause
1250 N.E. Loop 410, Suite 725
San Antonio, Texas 78209
Facsimile: 210/824-3937
Email: dsnell@bsklaw.com

Eduard Romero
Villarreal & Romero, PLLC
210 W. Del Mar Blvd., Suite 15
Laredo, Texas 78041
Facsimile: 956/727-2404
Email: romero@vrlawfirm.com


                                      /s/ Allen Cazier
                                     ALLEN CAZIER




                                 3